     Case 4:19-cv-01106 Document 52 Filed on 10/21/19 in TXSD Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 PATRICK HENRY MURPHY, JR.,          §
      Plaintiff,                     §
                                     §
 v.                                  §      CIVIL ACTION NO. 4:19-cv-1106
                                     §
 BRYAN COLLIER, Executive Director §
 of the Texas Department of Criminal §
 Justice, LORIE DAVIS, Director of   §
 the Texas Department of Criminal    §
 Justice–Correctional Institutions   §
 Division, and BILLY LEWIS,          §
 Warden of the Huntsville Unit,      §
        Defendants.                  §

         RESPONDENT’S NOTICE OF APPEARANCE OF COUNSEL

      This notice is filed to inform the Court that the undersigned attorney will be

acting as counsel in this case.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFF MATEER
                                      First Assistant Attorney General

                                      MARK PENLEY
                                      Deputy Attorney General
                                      for Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division

                                      /s/ Gwendolyn S. Vindell
                                      GWENDOLYN S. VINDELL*
*Lead Counsel                         Assistant Attorney General
                                      State Bar No. 24088591
                                      Southern ID No. 2202376
     Case 4:19-cv-01106 Document 52 Filed on 10/21/19 in TXSD Page 2 of 2



                                        P. O. Box 12548, Capitol Station
                                        Austin, Texas 78711
                                        (512) 936-1400
                                        Facsimile No. (512) 936-1280

                                        ATTORNEYS FOR RESPONDENT


                           CERTIFICATE OF SERVICE

      I certify that, on the 21st day of October, 2019, a true and correct copy of the

above pleading was electronically served to the following counsel for Patrick Henry

Murphy, Jr. by filing the foregoing document with the Clerk of the Court for the U.S.

District Court, Southern District of Texas, using the electronic case filing:

David R. Dow
Jeffrey R. Newberry
University of Houston Law Center
4604 Calhoun Rd.
Houston, Texas 77204-6060
Tel. (713) 743-2171

                                        /s/ Gwendolyn S. Vindell
                                        GWENDOLYN S. VINDELL
                                        Assistant Attorney General
